Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/19/2021.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claims 1-12 are pending and are presented for examination.  
Amendments made to the claims and Applicant's remarks have been entered and considered.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozmantir et al (US 20180145565 A1).  
As for claim 1, Pozmantir discloses a sensor magnet that is used together with a motor including a magnetic sensor (21) for detecting a rotation position of a rotor, the sensor magnet comprising:
a first magnetic pole part (62) including a magnetic pole of a first polarity (S inside), the first magnetic pole part including a first permanent magnet (one piece, Fig. 8, 10); and
a second magnetic pole part (61) including a magnetic pole of a second polarity (N inside), the second magnetic pole part being a second permanent magnet (another piece), wherein
a thickness of the first magnetic pole part (62) in a direction toward the magnetic sensor (21) is larger than a thickness of the second magnetic pole part (61) in the direction toward the magnetic sensor, and
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet (Fig. 8, 10).  

As for claim 2, Pozmantir discloses the sensor magnet according to claim 1, wherein a minimum distance from the first magnetic pole part to the magnetic sensor is smaller than a minimum distance from the second magnetic pole part to the magnetic sensor (Figs. 2, 8, 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir
in view of Furukawa et al (US 20120043862 A1).
As for claim 3, Pozmantir is silent to teach the sensor magnet according to
claim 1 wherein the first magnetic pole part and the second magnetic pole part are
bonded magnets. Furukawa discloses position sensing such that magnetic pole part

filing date of the claimed invention to a person of ordinary skill in the art to have as
claimed for common material in circular magnet. Use of known material is obvious
matter for skilled in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir
in view of FUJIMURA et al (JP 2006317336 A, IDS).
As for claim 4, Pozmantir failed to disclose the sensor magnet according to
claim 1 wherein the first magnetic pole part includes a first portion that is a permanent magnet, and a second portion that is provided on a surface of the first
portion and is a soft magnetic material. 
FUJIMURA discloses the second magnetic pole (30) includes a first portion (8) that is a permanent magnet, and a second portion (20) that is provided on a surface of the first portion (8) and is a soft magnetic material. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for common material in circular magnet.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir in view of SAKASHITA et al (JP 07-123677, IDS, refer JP rejection).   
As for claim 5, Pozmantir failed to teach the sensor magnet according to claim 1 wherein the first magnetic pole part has a recess formed in a surface of the first magnetic pole part, the surface facing the magnetic sensor. SAKASHITA teaches a permanent magnet type rotation sensor, wherein the first magnetic pole part (N) has a .  

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir in view of SHIMOKAWA et al (US 20190028009 A1, IDS).  
As for claim 6, Pozmantir discloses the sensor magnet according to claim 1 wherein T2/T1 < 0.7 is appeared being satisfied as shown, where T1 is the thickness of the first magnetic pole part and T2 is the thickness of the second magnetic pole part. However, Pozmantir is silent to explicitly describes.  SHIMOKAWA explicitly describes [0059] that T2>T1.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed selected from the range of SHIMOKAWA, for seeking of optimal range.  

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir in view of FUJIMURA et al (JP 2006317336 A, IDS).  
As for claim 11, Pozmantir discloses the sensor magnet according to claim 1, but failed to teach wherein the sensor magnet is magnetized in an axial direction.
FUJIMURA clearly discloses (Fig. 8) the sensor magnet is magnetized in an axial direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved sensing with axially positioned sensor. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir et al (US 20180145565 A1).  
As for claim 8, Pozmantir discloses a motor comprising:
a stator (72, Fig.9);
a rotor (81-83) provided inside the stator; and
a magnetic sensor (21, Fig. 2) to detect a rotation position of the rotor, wherein
the rotor includes: 
a main magnet part (83, see Note below); and
a sensor magnet (81, 82) fixed to the main magnet part so as to face the magnetic sensor,
the sensor magnet includes:
a first magnetic pole part (82) including a magnetic pole of a first polarity, the first magnetic pole part including a first permanent magnet; and 
a second magnetic pole part (81) including a magnetic pole of a second polarity, the second magnetic pole part being a second permanent magnet,
a thickness of the first magnetic pole part (82) in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part (81) in the direction toward the magnetic sensor, and
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet (Figs. 9-10).
Note: a main part (83) is a magnet part.  It is corresponding to the hub 42 (Fig. 2) made of soft iron.  Hence, it is a ferro-magnet.  The claim is not strictly define permanent .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pozmantir in view of SHIMOKAWA et al (US 20190028009 A1, IDS).  
As for claim 9, Pozmantir failed to teach the motor according to claim 8, wherein the main magnet part includes: a rotor core; and a third permanent magnet fixed to the rotor core, and the main magnet part is of a consequent pole type.  SHIMOKAWA discloses a motor comprising main magnet part (2, Fig. 7) and sensor magnet part (4A), wherein the main magnet part includes: a rotor core (2a); and a third permanent magnet (2b) fixed to the rotor core.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed by separating into two parts.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.   It results improvement of quality, and as a result, the main magnet part is of a consequent pole type per the main portion of Pozmantir.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMOKAWA et al (US 20190028009 A1, IDS, refer JP rejection) in view of Pozmantir et al (US 20180145565 A1).  
As for claim 10, SHIMOKAWA discloses an air conditioner [0002] comprising: 

an outdoor unit (220) connected to the indoor unit, 
wherein at least one of the indoor unit or the outdoor unit includes a motor (100),
 the motor (Figs. 1-28) includes: 
a stator (1); 
a rotor (2) provided inside the stator; and 
a magnetic sensor (5) to detect a rotation position of the rotor, 
the rotor includes: 
a main magnet part (2) ; and 
a sensor magnet (4) fixed to the main magnet part so as to face the magnetic sensor.  
SHIMOKAWA failed to teach the sensor magnet includes: a first magnetic pole part including a magnetic pole of a first polarity, the first magnetic pole part including a first permanent magnet; and
a second magnetic pole part including a magnetic pole of a second polarity, the second magnetic pole part being a second permanent magnet,
a thickness of the first magnetic pole part in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part in the direction toward the magnetic sensor, and
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet.
Pozmantir discloses a sensor magnet includes:

a second magnetic pole part (81) including a magnetic pole of a second polarity, the second magnetic pole part being a second permanent magnet,
a thickness of the first magnetic pole part (82) in a direction toward the magnetic sensor is larger than a thickness of the second magnetic pole part (81) in the direction toward the magnetic sensor, and
the second magnetic pole part is adjacent to the first magnetic pole part in a circumferential direction of the sensor magnet (Figs. 9-10).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for simply constructed and inexpensive brushless DC motor.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekine (US 6476528 B2) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834